1 Reported in 221 N.W. 903.
Appeal by defendant from a judgment of conviction and from an order denying his motion for a new trial.
All questions presented for review in this case have been decided adversely to defendant in the decision in State v. Zywicki, 175 Minn. 508, 221 N.W. 900, except as hereinafter stated.
Defendant here contends that the evidence of identity was insufficient; that the evidence was insufficient to justify the jury in finding beyond a reasonable doubt that he was the same person named in the records of the prior convictions shown. The proof of *Page 517 
prior convictions and identity consisted of certified copies of judgments of conviction from four courts of record in this state, showing convictions for felony in each case against one Harry Weldon, which is the defendant's true name. There was no other evidence on the matter. The identity of names is sufficient prima facie evidence of identity and is sufficient evidence to justify the jury in finding beyond a reasonable doubt that defendant is the same person as so named in the records of the prior convictions. State ex rel. Grande v. Bates, 101 Minn. 303, 112 N.W. 260; State v. Aime,62 Utah, 476, 220 P. 704, 32 A.L.R. 375; 19 R.C.L. p. 1332; note to Rupert v. Penner (Neb.) 17 L.R.A. 824. There are cases in Iowa and some other states holding to the contrary.
It is alleged as error that the court in its charge to the jury stated: "As you all know the defendant at this term of court was convicted of burglary in the third degree." The information for prior convictions contained the allegation that defendant had been so convicted. It would be rather difficult for a court to frame a charge in such a case without conveying to the jury the information stated. If defendant had not been convicted in that court, he could not be tried on the charge of prior convictions. In any event, we fail to see any prejudice.
There were objections at the trial to the introduction of records of two prior convictions on the ground that one was not a proper certified copy, and the other, on the further ground that it did not sufficiently show that the conviction was for a felony. The certified copies of these records have been examined and the objections found not well taken.
Order and judgment affirmed. *Page 518